DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-11, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
Regarding claims 1 and 11, the limitations of the “stator bus” and the “rotor bus” constitutes new matter. Nowhere in the specifications does it disclose what is defined as the stator bus and the rotor bus nor does it differentiate between a bus and a connection to the windings. 
Claims 4-7, 9-10, and 14-17 are rejected based on their respective dependence on claims 1 and 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-7, 9-11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the recitations “the first sub-set of switches coupled at a first node to a stator bus of the stator winding” and “the fourth sub-set of switches coupled at a first node to a rotor bus of the rotor winding” is indefinite because the disclosure does not disclose such a configuration. As discussed in the new matter rejection above, nowhere does the disclosure mention a stator bus or a rotor bus or how each differentiates from a connection to the windings. In fact, paragraph [0032] of the 
Therefore, for purposes of examination, the Examiner has interpreted the recitations to recite “the first sub-set of switches coupled at a first node to 
Claims 4-7, 9-10, and 14-17 are rejected based on their respective dependence on claims 1 and 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160285399 A1 to WANG et al. in view of EP 2230637 A1 to Vyas et al., and US 20110057446 A1 to Mayor Lusarreta et al.
Regarding claim 1, WANG et al. discloses a method comprising:
estimating, by a controller, at least one of a required load and input power of the doubly-fed induction generator [0012]; 
comparing, by the controller, the estimated at least one of the required load and the input power with a corresponding threshold value [0039]; and 
transitioning, by the controller, operation of the power generation system from a reduced power conversion mode to an increased power conversion mode or vice versa by controlling switching of one or more of a plurality of switches if the estimated at least one of the required load and the input power is less than the corresponding threshold value [0039], wherein the plurality of switches comprises a first set of switches (Figs. 4A-4C: SW1) coupled to a stator winding (321) of the doubly-fed induction generator and a point of common coupling (160).
However, it fails to disclose forecasting a wind speed for the pre-determined future time duration; estimating, by a controller, at least one of a required load and input power of the doubly-fed induction generator based on the forecasted wind speed; and the plurality of switches comprises a first set of switches and a second set of switches, the first set of switches comprising a first sub-set of switches and a second sub-set of switches, the second set of switches comprising a third sub-set of switches and a fourth sub-set of switches, the first sub-set of switches coupled at a first node to 
Vyas et al. teaches forecasting a wind speed for the pre-determined future time duration; estimating, by a controller, at least one of a required load and input power of the doubly-fed induction generator based on the forecasted wind speed [0014 and 0022].
Mayor Lusarreta et al. teaches the plurality of switches comprises a first set of switches and a second set of switches, the first set of switches comprising a first sub-set of switches and a second sub-set of switches, the second set of switches comprising a third sub-set of switches and a fourth sub-set of switches, the first sub-set of switches (Fig. 1: 100) coupled at a first node to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the future time method step as disclosed by Vyas et al. and the switch configuration as disclosed by Mayor Lusarreta et al. to the method disclosed by WANG et al.
One would have been motivated to do so to minimize the frequency of switching between the two modes (refer Vyas et al., [0019]) and to operate the system with nominal power (refer Mayor Lusarreta et al., [0018]).
Regarding claim 4, the combination of WANG et al., Vyas et al., and Mayor Lusarreta et al. disclose transitioning the operation of the power generation system from the reduced power conversion mode to the increased power conversion mode, comprises: disconnecting the stator winding from the point of common coupling by controlling switching of the first sub-set of switches; disconnecting the rotor winding from the power conversion sub-system by controlling switching of the third sub-set of switches; connecting the stator winding to the power conversion sub-system by controlling switching of the second sub-set of switches; and connecting the rotor winding to the impedance bank by controlling switching of the fourth sub-set of switches (Mayor Lusarreta et al., Fig. 3).
Regarding claim 9, the combination of WANG et al., Vyas et al., and Mayor Lusarreta et al. disclose forecasting a hydro energy for the pre-determined future time duration, wherein the input power of the doubly-fed induction generator is estimated based on the forecasted hydro energy (Vyas et al., [0014]).
Regarding claim 10, the combination of WANG et al., Vyas et al., and Mayor Lusarreta et al. disclose the required load of the doubly-fed induction generator is estimated based on a historical electricity consumption pattern and time of a day (Vyas et al., [0021]).
Regarding claim 11, WANG et al. discloses a system comprising:
a prime mover (Figs. 4A-4C: 310); 
a doubly-fed induction generator (320) mechanically coupled to the prime mover, wherein the doubly-fed induction generator comprises a stator winding (321) and a rotor winding (322); 
a power conversion sub-system (330 and 340) electrically coupled to the doubly-fed induction generator; and 
a control sub-system comprising:
a plurality of switches comprising a first set of switches (SW1) coupled to the stator winding (321) and a point of common coupling (160); and 
a controller (380) operatively coupled to the plurality of switches and configured to: 
estimate at least one of a required load and an input power of the doubly-fed induction generator for a pre-determined time duration [0012]; 
comparing the estimated at least one of the required load and the input power with a corresponding threshold value [0039]; and 
transition operation of the power generation system from a reduced power conversion mode to an increased power conversion mode or vice versa by controlling switching of one or more of the plurality of switches if the estimated at least one of the required load and the input power is less than the corresponding threshold value [0039].
However, it fails to disclose estimate at least one of a required load and an input power of the doubly-fed induction generator for a pre-determined future time duration; and the plurality of switches comprises a first set of switches and a second set of switches, the first set of switches comprising a first sub-set of switches and a second 
Vyas et al. teaches estimate at least one of a required load and an input power of the doubly-fed induction generator for a pre-determined future time duration [0014 and 0022].
Mayor Lusarreta et al. teaches the plurality of switches comprises a first set of switches and a second set of switches, the first set of switches comprising a first sub-set of switches and a second sub-set of switches, the second set of switches comprising a third sub-set of switches and a fourth sub-set of switches, the first sub-set of switches (Fig. 1: 100) coupled in [[parallel]] series with a stator winding (112) of the doubly-fed induction generator and between the stator winding (112) and a point of common coupling (114), the second sub-set of switches (109) coupled in series and between the stator winding (112) and the power conversion sub-system (101), the third sub-set of switches (104) coupled in series with a rotor winding (113) of the doubly-fed induction generator and between the rotor winding (113) and the power conversion sub-system (101), the fourth sub-set of switches (Fig. 7: 708) coupled in [[parallel]] series rotor winding (704) of the doubly-fed induction generator between the rotor winding (704) and an impedance bank (706).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the future time method step as disclosed by Vyas et al. and the switch configuration as disclosed by Mayor Lusarreta et al. to the method disclosed by WANG et al.
One would have been motivated to do so to minimize the frequency of switching between the two modes (refer Vyas et al., [0019]) and to operate the system with nominal power (refer Mayor Lusarreta et al., [0018]).
Regarding claim 14, the combination of WANG et al., Vyas et al., and Mayor Lusarreta et al. disclose to transition the operation of the power generation system from the reduced power conversion mode to the increased power conversion mode, the controller is configured to: disconnect the stator winding from the point of common coupling by controlling switching of the first sub-set of switches; disconnect the rotor winding from the power conversion sub-system by controlling switching of the third sub-set of switches; connect the stator winding to the power conversion sub-system by controlling switching of the second sub-set of switches; and connect the rotor winding to the impedance bank by controlling switching of the fourth sub-set of switches (Mayor Lusarreta et al., Fig. 3).
Regarding claim 16, WANG et al. discloses the prime mover comprises at least one of a wind turbine (Figs. 4A-4C- 310), a hydro turbine, a gas turbine, and an engine.
Claims 5-7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160285399 A1 to WANG et al. in view of EP 2230637 A1 to Vyas et al., and US 20110057446 A1 to Mayor Lusarreta et al., as applied to claims 1 and 11 above and further in view of EP 2778352 A1 to Teichmann. 
Regarding claims 5 and 15, WANG et al., Vyas et al., and Mayor Lusarreta et al. disclose a method/system as described above. 
However, it fails to disclose the limitations from claims 5 and 15.
Teichmann teaches transitioning the operation of the power generation system from the reduced power conversion mode to the increased power conversion mode comprises: disconnecting the stator winding from the point of common coupling by controlling switching of the first sub-set of switches; and connecting the stator winding to the impedance bank by controlling switching of the second sub-set of switches [0012].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the switch control as disclosed by Teichmann to the method/system disclosed by WANG et al., Vyas et al., and Mayor Lusarreta et al.
One would have been motivated to do so to operate the system with nominal power.
Regarding claims 6, 7, and 17, WANG et al., Vyas et al., and Mayor Lusarreta et al. disclose a method/system as described above. 
However, it fails to disclose the limitations from claims 6, 7, and 17.
Teichmann teaches:
enabling supply of electric power from an energy storage device (Fig. 1: 128) to a direct current link (118) of the power conversion sub-system.
enabling supply of electric power from an energy storage device (128) to a point of common coupling (110).
an energy storage device (128) coupled to a direct current link (118) of the power conversion sub-system via a DC-DC converter (118), wherein the controller (124) is configured control flow of electric power from the energy storage device to the DC-link via the DC- DC converter to regulate electric power at the point of common coupling (110) when the power generation system is transitioning from the reduced power conversion mode to the increased power conversion mode or vice-versa.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the energy storage device as disclosed by Teichmann to the method/system disclosed by WANG et al., Vyas et al., and Mayor Lusarreta et al.
One would have been motivated to do so to provide the system with additional power.

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “Rather, as shown, the second node of switch 100 is coupled to the transformer 114”, the Examiner respectfully disagrees. Mayor Lusarreta discloses that the second node could be connected to transformer 114 
In response to Applicant’s argument of “Rather, as shown, the first node of the switch 109 is coupled to a stator bus”, the Examiner respectfully disagrees. Nowhere in Mayor Lusarreta does it disclose a stator bus.
In response to Applicant’s argument of “Rather, a first node of switch 104 is coupled to a rotor bus and a second node of switch 104 is coupled to a line-side bus of the generator”, the Examiner respectfully disagrees. Nowhere in Mayor Lusarreta does it disclose a rotor bus or a line-side bus. 
In response to Applicant’s argument of “Rather, as shown, the second node of switch 104 is coupled to the power converter 702 and not an additional impedance bank of the power generation system”, the Examiner respectfully disagrees. The Applicant appears to be mistaking switch 713 for switch 708. Switch 713 connects to power converter 702, however, the Examiner points to switch 708 as the fourth sub-set switch which does in fact connect to an additional impedance bank 706.

Conclusion














































THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIET P NGUYEN/Primary Examiner, Art Unit 2832